PD-1631-14 & PD-1632-14
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 3/4/2015 2:55:50 PM
                             No. PD-1631-14 & PD-1632-14                 Accepted 3/6/2015 2:16:17 PM
                                                                                          ABEL ACOSTA
                                                                                                  CLERK
                                          IN THE

                        Court of Criminal Appeals
March 6, 2015
                                 At Austin
                                      __________

                       JIMMIE JOHNSON,
                                      Appellant
                                            v.

                       THE STATE OF TEXAS
                                       Appellee
                                       _________
                          Cause numbers 1346765 & 1366083
                           In the 338th Judicial District Court
                                Of Harris County, Texas

                    Cause numbers 01-13-01056-CR & 01-13-01057-CR
                  In the Court of Appeals for the First Judicial District
                                       _________

     Appellant’s Motion for Extension of Time Within
      Which to file Petition for Discretionary Review
                                      __________
 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        JIMMIE JOHNSON, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b), moves

 for an extension of time within which to file his petition for discretionary review. In

 support of his motion, the appellant submits the following:

        (A)     The appellant’s petition for discretionary review is due on December 1,
                2014.
      (B)    The appellant seeks an extension of time until today to file the appellant’s
             petition for discretionary review.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Due to an unexpected hospitalization, the undersigned was unable to
                    complete the appellant’s petition by and requests an additional
                    extension of time to file the petition that accompanies this motion.

       (D)   One previous motion requesting an extension of time to file the appellant’s
             petition for discretionary review has been requested or granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension.

                                                Respectfully submitted,


                                                   __/s/__Kelly Smith___________
                                                   KELLY ANN SMITH

                 CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 290

words and a copy of the foregoing was electronically served on the State of Texas.

                                                   __/s/__Kelly Smith___________
                                                   KELLY ANN SMITH
                                                   Texas Bar No. 00797867

                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counsel for the appellant




                                               2